Exhibit 10.2

IKANOS COMMUNICATIONS

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is entered into effective as of
October 24, 2006 by and between Ikanos Communications (the “Company”) and Rajesh
Vashist (“Consultant”).  The Company desires to retain Consultant as an
independent contractor to perform consulting services for the Company, and
Consultant is willing to perform such services, on the terms described below. 
In consideration of the mutual promises contained herein, the parties agree as
follows:


1.             SERVICES AND COMPENSATION.  CONSULTANT AGREES TO PERFORM FOR THE
COMPANY THE SERVICES DESCRIBED IN EXHIBIT A (THE “SERVICES”), AND THE COMPANY
AGREES TO PAY CONSULTANT THE COMPENSATION DESCRIBED IN EXHIBIT A FOR
CONSULTANT’S PERFORMANCE OF THE SERVICES.


2.             CONFIDENTIALITY.


A.            DEFINITION.  “CONFIDENTIAL INFORMATION” MEANS ANY NON-PUBLIC
INFORMATION THAT RELATES TO THE ACTUAL OR ANTICIPATED BUSINESS OR RESEARCH AND
DEVELOPMENT OF THE COMPANY, TECHNICAL DATA, TRADE SECRETS OR KNOW-HOW,
INCLUDING, BUT NOT LIMITED TO, RESEARCH, PRODUCT PLANS OR OTHER INFORMATION
REGARDING THE COMPANY’S PRODUCTS OR SERVICES AND MARKETS THEREFOR, CUSTOMER
LISTS AND CUSTOMERS (INCLUDING, BUT NOT LIMITED TO, CUSTOMERS OF THE COMPANY ON
WHOM CONSULTANT CALLED OR WITH WHOM CONSULTANT BECAME ACQUAINTED DURING THE TERM
OF THIS AGREEMENT), SOFTWARE, DEVELOPMENTS, INVENTIONS, PROCESSES, FORMULAS,
TECHNOLOGY, DESIGNS, DRAWINGS, ENGINEERING, HARDWARE CONFIGURATION INFORMATION,
MARKETING, FINANCES OR OTHER BUSINESS INFORMATION.  CONFIDENTIAL INFORMATION
DOES NOT INCLUDE INFORMATION THAT (I) IS KNOWN TO CONSULTANT AT THE TIME OF
DISCLOSURE TO CONSULTANT BY THE COMPANY AS EVIDENCED BY WRITTEN RECORDS OF
CONSULTANT, (II) HAS BECOME PUBLICLY KNOWN AND MADE GENERALLY AVAILABLE THROUGH
NO WRONGFUL ACT OF CONSULTANT OR (III) HAS BEEN RIGHTFULLY RECEIVED BY
CONSULTANT FROM A THIRD PARTY WHO IS AUTHORIZED TO MAKE SUCH DISCLOSURE.


B.            NONUSE AND NONDISCLOSURE.  CONSULTANT WILL NOT, DURING OR
SUBSEQUENT TO THE TERM OF THIS AGREEMENT, (I) USE THE CONFIDENTIAL INFORMATION
FOR ANY PURPOSE WHATSOEVER OTHER THAN THE PERFORMANCE OF THE SERVICES ON BEHALF
OF THE COMPANY OR (II) DISCLOSE THE CONFIDENTIAL INFORMATION TO ANY THIRD
PARTY.  CONSULTANT AGREES THAT ALL CONFIDENTIAL INFORMATION WILL REMAIN THE SOLE
PROPERTY OF THE COMPANY.  CONSULTANT ALSO AGREES TO TAKE ALL REASONABLE
PRECAUTIONS TO PREVENT ANY UNAUTHORIZED DISCLOSURE OF SUCH CONFIDENTIAL
INFORMATION.


C.            FORMER CLIENT CONFIDENTIAL INFORMATION.  CONSULTANT AGREES THAT
CONSULTANT WILL NOT, DURING THE TERM OF THIS AGREEMENT, IMPROPERLY USE OR
DISCLOSE ANY PROPRIETARY INFORMATION OR TRADE SECRETS OF ANY FORMER OR CURRENT
EMPLOYER OF CONSULTANT OR OTHER PERSON OR ENTITY WITH WHICH CONSULTANT HAS AN
AGREEMENT OR DUTY TO KEEP IN CONFIDENCE INFORMATION ACQUIRED BY CONSULTANT, IF
ANY.  CONSULTANT ALSO AGREES THAT CONSULTANT WILL NOT BRING ONTO THE COMPANY’S
PREMISES ANY UNPUBLISHED DOCUMENT OR PROPRIETARY INFORMATION BELONGING TO ANY
SUCH EMPLOYER, PERSON OR ENTITY UNLESS CONSENTED TO IN WRITING BY SUCH EMPLOYER,
PERSON OR ENTITY.


--------------------------------------------------------------------------------





D.            THIRD PARTY CONFIDENTIAL INFORMATION.  CONSULTANT RECOGNIZES THAT
THE COMPANY HAS RECEIVED AND IN THE FUTURE WILL RECEIVE FROM THIRD PARTIES THEIR
CONFIDENTIAL OR PROPRIETARY INFORMATION SUBJECT TO A DUTY ON THE COMPANY’S PART
TO MAINTAIN THE CONFIDENTIALITY OF SUCH INFORMATION AND TO USE IT ONLY FOR
CERTAIN LIMITED PURPOSES.  CONSULTANT AGREES THAT, DURING THE TERM OF THIS
AGREEMENT AND THEREAFTER, CONSULTANT OWES THE COMPANY AND SUCH THIRD PARTIES A
DUTY TO HOLD ALL SUCH CONFIDENTIAL OR PROPRIETARY INFORMATION IN THE STRICTEST
CONFIDENCE AND NOT TO DISCLOSE IT TO ANY PERSON, FIRM OR CORPORATION OR TO USE
IT EXCEPT AS NECESSARY IN CARRYING OUT THE SERVICES FOR THE COMPANY CONSISTENT
WITH THE COMPANY’S AGREEMENT WITH SUCH THIRD PARTY.


E.             RETURN OF MATERIALS.  UPON THE TERMINATION OF THIS AGREEMENT, OR
UPON COMPANY’S EARLIER REQUEST, CONSULTANT WILL DELIVER TO THE COMPANY ALL OF
THE COMPANY’S PROPERTY, INCLUDING BUT NOT LIMITED TO ALL ELECTRONICALLY STORED
INFORMATION AND PASSWORDS TO ACCESS SUCH PROPERTY, AND CONFIDENTIAL INFORMATION
THAT CONSULTANT MAY HAVE IN CONSULTANT’S POSSESSION OR CONTROL.


3.             OWNERSHIP.


A.            ASSIGNMENT.  CONSULTANT AGREES THAT ALL COPYRIGHTABLE MATERIAL,
NOTES, RECORDS, DRAWINGS, DESIGNS, INVENTIONS, IMPROVEMENTS, DEVELOPMENTS,
DISCOVERIES AND TRADE SECRETS CONCEIVED, DISCOVERED, DEVELOPED OR REDUCED TO
PRACTICE BY CONSULTANT, SOLELY OR IN COLLABORATION WITH OTHERS, DURING THE TERM
OF THIS AGREEMENT THAT RELATE IN ANY MANNER TO THE BUSINESS OF THE COMPANY THAT
CONSULTANT MAY BE DIRECTED TO UNDERTAKE, INVESTIGATE OR EXPERIMENT WITH OR THAT
CONSULTANT MAY BECOME ASSOCIATED WITH IN WORK, INVESTIGATION OR EXPERIMENTATION
IN THE COMPANY’S LINE OF BUSINESS IN PERFORMING THE SERVICES UNDER THIS
AGREEMENT (COLLECTIVELY, “INVENTIONS”) ARE THE SOLE PROPERTY OF THE COMPANY.
CONSULTANT ALSO AGREES TO ASSIGN (OR CAUSE TO BE ASSIGNED) AND HEREBY ASSIGNS
FULLY TO THE COMPANY ALL INVENTIONS AND ANY COPYRIGHTS, PATENTS, MASK WORK
RIGHTS OR OTHER INTELLECTUAL PROPERTY RIGHTS RELATING TO ALL INVENTIONS.


B.            FURTHER ASSURANCES.  CONSULTANT AGREES TO ASSIST THE COMPANY, OR
ITS DESIGNEE, AT THE COMPANY’S EXPENSE, IN EVERY PROPER WAY TO SECURE THE
COMPANY’S RIGHTS IN INVENTIONS AND ANY COPYRIGHTS, PATENTS, MASK WORK RIGHTS OR
OTHER INTELLECTUAL PROPERTY RIGHTS RELATING TO ALL INVENTIONS IN ANY AND ALL
COUNTRIES, INCLUDING THE DISCLOSURE TO THE COMPANY OF ALL PERTINENT INFORMATION
AND DATA WITH RESPECT TO ALL INVENTIONS, THE EXECUTION OF ALL APPLICATIONS,
SPECIFICATIONS, OATHS, ASSIGNMENTS AND OTHER INSTRUMENTS THAT THE COMPANY MAY
DEEM NECESSARY IN ORDER TO APPLY FOR AND OBTAIN SUCH RIGHTS AND IN ORDER TO
ASSIGN AND CONVEY TO THE COMPANY AND ITS SUCCESSORS, ASSIGNS AND NOMINEES THE
SOLE AND EXCLUSIVE RIGHT, TITLE AND INTEREST IN AND TO ALL INVENTIONS AND ANY
COPYRIGHTS, PATENTS, MASK WORK RIGHTS OR OTHER INTELLECTUAL PROPERTY RIGHTS
RELATING TO ALL INVENTIONS.  CONSULTANT ALSO AGREES THAT CONSULTANT’S OBLIGATION
TO EXECUTE OR CAUSE TO BE EXECUTED ANY SUCH INSTRUMENT OR PAPERS SHALL CONTINUE
AFTER THE TERMINATION OF THIS AGREEMENT.


C. PRE-EXISTING MATERIALS.  SUBJECT TO SECTION 3.A, CONSULTANT AGREES THAT IF,
IN THE COURSE OF PERFORMING THE SERVICES, CONSULTANT INCORPORATES INTO ANY
INVENTION DEVELOPED UNDER THIS AGREEMENT ANY PRE-EXISTING INVENTION,
IMPROVEMENT, DEVELOPMENT, CONCEPT, DISCOVERY OR OTHER PROPRIETARY INFORMATION
OWNED BY CONSULTANT OR IN WHICH CONSULTANT HAS AN INTEREST, (I) CONSULTANT WILL
INFORM THE COMPANY, IN WRITING, BEFORE INCORPORATING SUCH INVENTION,
IMPROVEMENT, DEVELOPMENT, CONCEPT, DISCOVERY OR OTHER PROPRIETARY INFORMATION
INTO ANY INVENTION, AND (II) THE

2


--------------------------------------------------------------------------------





COMPANY IS HEREBY GRANTED A NONEXCLUSIVE, ROYALTY-FREE, PERPETUAL, IRREVOCABLE,
WORLDWIDE LICENSE TO MAKE, HAVE MADE, MODIFY, USE AND SELL SUCH ITEM AS PART OF
OR IN CONNECTION WITH SUCH INVENTION. CONSULTANT WILL NOT INCORPORATE ANY
INVENTION, IMPROVEMENT, DEVELOPMENT, CONCEPT, DISCOVERY OR OTHER PROPRIETARY
INFORMATION OWNED BY ANY THIRD PARTY INTO ANY INVENTION WITHOUT THE COMPANY’S
PRIOR WRITTEN PERMISSION.


D.            ATTORNEY-IN-FACT.  CONSULTANT AGREES THAT, IF THE COMPANY IS
UNABLE BECAUSE OF CONSULTANT’S UNAVAILABILITY, DISSOLUTION OR MENTAL OR PHYSICAL
INCAPACITY, OR FOR ANY OTHER REASON, TO SECURE CONSULTANT’S SIGNATURE FOR THE
PURPOSE OF APPLYING FOR OR PURSUING ANY APPLICATION FOR ANY UNITED STATES OR
FOREIGN PATENTS OR MASK WORK OR COPYRIGHT REGISTRATIONS COVERING THE INVENTIONS
ASSIGNED TO THE COMPANY IN SECTION 3.A, THEN CONSULTANT HEREBY IRREVOCABLY
DESIGNATES AND APPOINTS THE COMPANY AND ITS DULY AUTHORIZED OFFICERS AND AGENTS
AS CONSULTANT’S AGENT AND ATTORNEY-IN-FACT, TO ACT FOR AND ON CONSULTANT’S
BEHALF TO EXECUTE AND FILE ANY SUCH APPLICATIONS AND TO DO ALL OTHER LAWFULLY
PERMITTED ACTS TO FURTHER THE PROSECUTION AND ISSUANCE OF PATENTS AND COPYRIGHT
AND MASK WORK REGISTRATIONS WITH THE SAME LEGAL FORCE AND EFFECT AS IF EXECUTED
BY CONSULTANT.


4.             CONFLICTING OBLIGATIONS.


A.            CONFLICTS.  CONSULTANT CERTIFIES THAT CONSULTANT HAS NO
OUTSTANDING AGREEMENT OR OBLIGATION THAT IS IN CONFLICT WITH ANY OF THE
PROVISIONS OF THIS AGREEMENT OR THAT WOULD PRECLUDE CONSULTANT FROM COMPLYING
WITH THE PROVISIONS OF THIS AGREEMENT.  CONSULTANT WILL NOT ENTER INTO ANY SUCH
CONFLICTING AGREEMENT DURING THE TERM OF THIS AGREEMENT.


B.            SUBSTANTIALLY SIMILAR DESIGNS.  IN VIEW OF CONSULTANT’S ACCESS TO
THE COMPANY’S TRADE SECRETS AND PROPRIETARY KNOW-HOW, CONSULTANT AGREES THAT
CONSULTANT WILL NOT, WITHOUT THE COMPANY’S PRIOR WRITTEN APPROVAL, DESIGN
IDENTICAL OR SUBSTANTIALLY SIMILAR DESIGNS AS THOSE DEVELOPED UNDER THIS
AGREEMENT FOR ANY THIRD PARTY DURING THE TERM OF THIS AGREEMENT AND FOR A PERIOD
OF 12 MONTHS AFTER THE TERMINATION OF THIS AGREEMENT. CONSULTANT ACKNOWLEDGES
THAT THE OBLIGATIONS IN THIS SECTION 4 ARE ANCILLARY TO CONSULTANT’S
NONDISCLOSURE OBLIGATIONS UNDER SECTION 2.


5.             REPORTS.  CONSULTANT ALSO AGREES THAT CONSULTANT WILL, FROM TIME
TO TIME DURING THE TERM OF THIS AGREEMENT OR ANY EXTENSION THEREOF, KEEP THE
COMPANY ADVISED AS TO CONSULTANT’S PROGRESS IN PERFORMING THE SERVICES UNDER
THIS AGREEMENT.  CONSULTANT FURTHER AGREES THAT CONSULTANT WILL, AS REQUESTED BY
THE COMPANY, PREPARE WRITTEN REPORTS WITH RESPECT TO SUCH PROGRESS.  THE COMPANY
AND CONSULTANT AGREE THAT THE TIME REQUIRED TO PREPARE SUCH WRITTEN REPORTS WILL
BE CONSIDERED TIME DEVOTED TO THE PERFORMANCE OF THE SERVICES.


6.             TERM AND TERMINATION.


A.            TERM.  THE TERM OF THIS AGREEMENT WILL BEGIN ON THE DATE OF THIS
AGREEMENT AND WILL CONTINUE UNTIL THE EARLIER OF (I) DECEMBER 31, 2006 OR
(II) TERMINATION AS PROVIDED IN SECTION 6.B.


B.            TERMINATION.  EITHER PARTY MAY TERMINATE THIS AGREEMENT UPON
GIVING THE OTHER PARTY FOURTEEN (14) DAYS’ PRIOR WRITTEN NOTICE OF SUCH
TERMINATION PURSUANT TO SECTION 10.E OF THIS AGREEMENT.   THE COMPANY MAY
TERMINATE THIS AGREEMENT IMMEDIATELY AND WITHOUT PRIOR NOTICE

3


--------------------------------------------------------------------------------





IF CONSULTANT REFUSES TO OR IS UNABLE TO PERFORM THE SERVICES OR IS IN BREACH OF
ANY MATERIAL PROVISION OF THIS AGREEMENT.


C.            SURVIVAL.  UPON SUCH TERMINATION, ALL RIGHTS AND DUTIES OF THE
COMPANY AND CONSULTANT TOWARD EACH OTHER SHALL CEASE EXCEPT:


(1)           THE COMPANY WILL PAY, WITHIN THIRTY (30) DAYS AFTER THE EFFECTIVE
DATE OF TERMINATION, ALL AMOUNTS OWING TO CONSULTANT FOR SERVICES COMPLETED AND
ACCEPTED BY THE COMPANY PRIOR TO THE TERMINATION DATE AND RELATED EXPENSES, IF
ANY, SUBMITTED IN ACCORDANCE WITH THE COMPANY’S POLICIES AND IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 1 OF THIS AGREEMENT; AND

(2)           Section 2 (Confidentiality), Section 3 (Ownership), Section 4
(Conflicting Obligations), Section 7 (Independent Contractor; Benefits), and
Section 8 (Arbitration and Equitable Relief) will survive termination of this
Agreement.


7.             INDEPENDENT CONTRACTOR; BENEFITS.


A.            INDEPENDENT CONTRACTOR.  IT IS THE EXPRESS INTENTION OF THE
COMPANY AND CONSULTANT THAT CONSULTANT PERFORMS THE SERVICES AS AN INDEPENDENT
CONTRACTOR TO THE COMPANY.  NOTHING IN THIS AGREEMENT SHALL IN ANY WAY BE
CONSTRUED TO CONSTITUTE CONSULTANT AS AN AGENT, EMPLOYEE OR REPRESENTATIVE OF
THE COMPANY.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, CONSULTANT IS
NOT AUTHORIZED TO BIND THE COMPANY TO ANY LIABILITY OR OBLIGATION OR TO
REPRESENT THAT CONSULTANT HAS ANY SUCH AUTHORITY.  CONSULTANT ACKNOWLEDGES AND
AGREES THAT CONSULTANT IS OBLIGATED TO REPORT AS INCOME ALL COMPENSATION
RECEIVED BY CONSULTANT PURSUANT TO THIS AGREEMENT.  CONSULTANT AGREES TO AND
ACKNOWLEDGES THE OBLIGATION TO PAY ALL SELF-EMPLOYMENT AND OTHER TAXES ON SUCH
INCOME.


B.            BENEFITS.  THE COMPANY AND CONSULTANT AGREE THAT CONSULTANT WILL
RECEIVE NO COMPANY-SPONSORED BENEFITS FROM THE COMPANY.  IF CONSULTANT IS
RECLASSIFIED BY A STATE OR FEDERAL AGENCY OR COURT AS THE COMPANY’S EMPLOYEE,
CONSULTANT WILL BECOME A RECLASSIFIED EMPLOYEE AND WILL RECEIVE NO BENEFITS FROM
THE COMPANY, EXCEPT THOSE MANDATED BY STATE OR FEDERAL LAW, EVEN IF BY THE TERMS
OF THE COMPANY’S BENEFIT PLANS OR PROGRAMS IN EFFECT AT THE TIME OF SUCH
RECLASSIFICATION, CONSULTANT WOULD OTHERWISE BE ELIGIBLE FOR SUCH BENEFITS.


8.             ARBITRATION AND EQUITABLE RELIEF.


A.            ARBITRATION.  CONSULTANT AGREES THAT ANY AND ALL CONTROVERSIES,
CLAIMS OR DISPUTES WITH ANYONE (INCLUDING THE COMPANY AND ANY EMPLOYEE, OFFICER,
DIRECTOR, SHAREHOLDER OR BENEFIT PLAN OF THE COMPANY, IN ITS CAPACITY AS SUCH OR
OTHERWISE) ARISING OUT OF, RELATING TO OR RESULTING FROM CONSULTANT’S
PERFORMANCE OF THE SERVICES UNDER THIS AGREEMENT OR THE TERMINATION OF THIS
AGREEMENT, INCLUDING ANY BREACH OF THIS AGREEMENT, SHALL BE SUBJECT TO BINDING
ARBITRATION UNDER THE ARBITRATION RULES SET FORTH IN CALIFORNIA CODE OF CIVIL
PROCEDURE SECTION 1280 THROUGH 1294.2, INCLUDING SECTION 1283.05 (THE “RULES”)
AND PURSUANT TO CALIFORNIA LAW.  CONSULTANT AGREES TO ARBITRATE, AND THEREBY
AGREES TO WAIVE ANY RIGHT TO A TRIAL BY JURY WITH RESPECT TO, ALL DISPUTES
ARISING FROM OR RELATED TO THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO: ANY
STATUTORY CLAIMS UNDER

4


--------------------------------------------------------------------------------





STATE OR FEDERAL LAW, CLAIMS UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
THE AMERICANS WITH DISABILITIES ACT OF 1990, THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, THE OLDER WORKERS BENEFIT PROTECTION ACT, THE CALIFORNIA
FAIR EMPLOYMENT AND HOUSING ACT, THE CALIFORNIA LABOR CODE, CLAIMS OF
HARASSMENT, DISCRIMINATION OR WRONGFUL TERMINATION AND ANY STATUTORY CLAIMS. 
CONSULTANT UNDERSTANDS THAT THIS AGREEMENT TO ARBITRATE ALSO APPLIES TO ANY
DISPUTES THAT THE COMPANY MAY HAVE WITH CONSULTANT.


B.            PROCEDURE.  CONSULTANT AGREES THAT ANY ARBITRATION WILL BE
ADMINISTERED BY THE AMERICAN ARBITRATION ASSOCIATION (“AAA”), AND THAT A NEUTRAL
ARBITRATOR WILL BE SELECTED IN A MANNER CONSISTENT WITH ITS NATIONAL RULES FOR
THE RESOLUTION OF EMPLOYMENT DISPUTES.  CONSULTANT AGREES THAT THE ARBITRATOR
WILL HAVE THE POWER TO DECIDE ANY MOTIONS BROUGHT BY ANY PARTY TO THE
ARBITRATION, INCLUDING DISCOVERY MOTIONS, MOTIONS FOR SUMMARY JUDGMENT AND/OR
ADJUDICATION AND MOTIONS TO DISMISS AND DEMURRERS, PRIOR TO ANY ARBITRATION
HEARING.  CONSULTANT AGREES THAT THE ARBITRATOR WILL ISSUE A WRITTEN DECISION ON
THE MERITS.  CONSULTANT ALSO AGREES THAT THE ARBITRATOR WILL HAVE THE POWER TO
AWARD ANY REMEDIES, INCLUDING ATTORNEYS’ FEES AND COSTS, AVAILABLE UNDER
APPLICABLE LAW.  CONSULTANT UNDERSTANDS THAT THE COMPANY WILL PAY FOR ANY
ADMINISTRATIVE OR HEARING FEES CHARGED BY THE ARBITRATOR OR AAA, EXCEPT THAT
CONSULTANT SHALL PAY THE AMOUNT OF ANY FILING FEES ASSOCIATED WITH ANY
ARBITRATION CONSULTANT INITIATES THAT CONSULTANT WOULD HAVE OTHERWISE HAD TO PAY
HAD HE FILED ANY SUCH CLAIM IN COURT.  CONSULTANT AGREES THAT THE ARBITRATOR
WILL ADMINISTER AND CONDUCT ANY ARBITRATION IN A MANNER CONSISTENT WITH THE
RULES AND THAT, TO THE EXTENT THAT THE AAA’S NATIONAL RULES FOR THE RESOLUTION
OF EMPLOYMENT DISPUTES CONFLICT WITH THE RULES, THE RULES WILL TAKE PRECEDENCE.


C.            REMEDY.  EXCEPT AS PROVIDED BY THE RULES, ARBITRATION WILL BE THE
SOLE, EXCLUSIVE AND FINAL REMEDY FOR ANY DISPUTE BETWEEN THE COMPANY AND
CONSULTANT.  ACCORDINGLY, EXCEPT AS PROVIDED FOR BY THE RULES, NEITHER THE
COMPANY NOR CONSULTANT WILL BE PERMITTED TO PURSUE COURT ACTION REGARDING CLAIMS
THAT ARE SUBJECT TO ARBITRATION.  NOTWITHSTANDING THE FOREGOING, THE ARBITRATOR
WILL NOT HAVE THE AUTHORITY TO DISREGARD OR REFUSE TO ENFORCE ANY LAWFUL COMPANY
POLICY, AND THE ARBITRATOR SHALL NOT ORDER OR REQUIRE THE COMPANY TO ADOPT A
POLICY NOT OTHERWISE REQUIRED BY LAW WHICH THE COMPANY HAS NOT ADOPTED.


D.            AVAILABILITY OF INJUNCTIVE RELIEF.  IN ADDITION TO THE RIGHT UNDER
THE RULES TO PETITION THE COURT FOR PROVISIONAL RELIEF, CONSULTANT AGREES THAT
ANY PARTY MAY ALSO PETITION THE COURT FOR INJUNCTIVE RELIEF WHERE EITHER PARTY
ALLEGES OR CLAIMS A VIOLATION OF SECTIONS 2 (CONFIDENTIALITY), 3 (OWNERSHIP) OR
4 (CONFLICTING OBLIGATIONS) OF THIS AGREEMENT OR ANY OTHER AGREEMENT REGARDING
TRADE SECRETS, CONFIDENTIAL INFORMATION, NONSOLICITATION OR LABOR CODE §2870. 
IN THE EVENT EITHER THE COMPANY OR CONSULTANT SEEKS INJUNCTIVE RELIEF, THE
PREVAILING PARTY WILL BE ENTITLED TO RECOVER REASONABLE COSTS AND ATTORNEYS’
FEES.


E.             ADMINISTRATIVE RELIEF.  CONSULTANT UNDERSTANDS THAT THIS
AGREEMENT DOES NOT PROHIBIT CONSULTANT FROM PURSUING AN ADMINISTRATIVE CLAIM
WITH A LOCAL, STATE OR FEDERAL ADMINISTRATIVE BODY SUCH AS THE DEPARTMENT OF
FAIR EMPLOYMENT AND HOUSING, THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION OR THE
WORKERS’ COMPENSATION BOARD.  THIS AGREEMENT DOES, HOWEVER, PRECLUDE CONSULTANT
FROM PURSUING COURT ACTION REGARDING ANY SUCH CLAIM.

5


--------------------------------------------------------------------------------





F.             VOLUNTARY NATURE OF AGREEMENT.  CONSULTANT ACKNOWLEDGES AND
AGREES THAT CONSULTANT IS EXECUTING THIS AGREEMENT VOLUNTARILY AND WITHOUT ANY
DURESS OR UNDUE INFLUENCE BY THE COMPANY OR ANYONE ELSE. CONSULTANT FURTHER
ACKNOWLEDGES AND AGREES THAT CONSULTANT HAS CAREFULLY READ THIS AGREEMENT AND
HAS ASKED ANY QUESTIONS NEEDED TO UNDERSTAND THE TERMS, CONSEQUENCES AND BINDING
EFFECT OF THIS AGREEMENT AND FULLY UNDERSTAND IT, INCLUDING THAT CONSULTANT IS
WAIVING ITS RIGHT TO A JURY TRIAL.  FINALLY, CONSULTANT AGREES THAT CONSULTANT
HAS BEEN PROVIDED AN OPPORTUNITY TO SEEK THE ADVICE OF AN ATTORNEY OF ITS CHOICE
BEFORE SIGNING THIS AGREEMENT.


11.           MISCELLANEOUS.


A.            GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
CALIFORNIA WITHOUT REGARD TO CALIFORNIA’S CONFLICTS OF LAW RULES.


B.            ASSIGNABILITY.  EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT,
CONSULTANT MAY NOT SELL, ASSIGN OR DELEGATE ANY RIGHTS OR OBLIGATIONS UNDER THIS
AGREEMENT.


C.            ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT AND
SUPERSEDES ALL PRIOR WRITTEN AND ORAL AGREEMENTS BETWEEN THE PARTIES REGARDING
THE SUBJECT MATTER OF THIS AGREEMENT, EXCEPT FOR CONTINUING OBLIGATIONS THE
PARTIES MAY HAVE TO EACH OTHER UNDER THE VASHIST EMPLOYMENT AGREEMENT ENTERED
INTO BETWEEN THE COMPANY AND CONSULTANT DATED AUGUST 31, 2005 (THE “EMPLOYMENT
AGREEMENT”), THE SEVERANCE AGREEMENT AND RELEASE ENTERED INTO BETWEEN THE
COMPANY AND CONSULTANT ON OCTOBER 24, 2006 (THE “SEPARATION AGREEMENT”) AND THE
EMPLOYEE INVENTIONS AND PROPRIETARY RIGHTS ASSIGNMENT AGREEMENT ENTERED INTO
BETWEEN CONSULTANT AND THE COMPANY.


D.            HEADINGS.  HEADINGS ARE USED IN THIS AGREEMENT FOR REFERENCE ONLY
AND SHALL NOT BE CONSIDERED WHEN INTERPRETING THIS AGREEMENT.


E.             NOTICES.  ANY NOTICE OR OTHER COMMUNICATION REQUIRED OR PERMITTED
BY THIS AGREEMENT TO BE GIVEN TO A PARTY SHALL BE IN WRITING AND SHALL BE DEEMED
GIVEN IF DELIVERED PERSONALLY OR BY COMMERCIAL MESSENGER OR COURIER SERVICE, OR
MAILED BY U.S. REGISTERED OR CERTIFIED MAIL (RETURN RECEIPT REQUESTED), OR SENT
VIA FACSIMILE (WITH RECEIPT OF CONFIRMATION OF COMPLETE TRANSMISSION), TO THE
PARTY AT THE PARTY’S ADDRESS OR FACSIMILE NUMBER WRITTEN BELOW OR AT SUCH OTHER
ADDRESS OR FACSIMILE NUMBER AS THE PARTY MAY HAVE PREVIOUSLY SPECIFIED BY LIKE
NOTICE.  IF BY MAIL, DELIVERY SHALL BE DEEMED EFFECTIVE 3 BUSINESS DAYS AFTER
MAILING IN ACCORDANCE WITH THIS SECTION 10.E.

(1)           IF TO THE COMPANY, TO:

Ikanos Communications
47669 Fremont Boulevard
Fremont, CA 94538
Attention: G. Venkatesh, Executive Chairman of the Board of
Directors of Ikanos Communications, Inc.
Telephone: (510) 979-0400
Facsimile: (510) 979-0500

6


--------------------------------------------------------------------------------




(2)           IF TO CONSULTANT, TO THE ADDRESS FOR NOTICE ON THE SIGNATURE PAGE
TO THIS AGREEMENT OR, IF NO SUCH ADDRESS IS PROVIDED, TO THE LAST ADDRESS OF
CONSULTANT PROVIDED BY CONSULTANT TO THE COMPANY.


F.             ATTORNEYS’ FEES.  IN ANY COURT ACTION AT LAW OR EQUITY THAT IS
BROUGHT BY ONE OF THE PARTIES TO THIS AGREEMENT TO ENFORCE OR INTERPRET THE
PROVISIONS OF THIS AGREEMENT, THE PREVAILING PARTY WILL BE ENTITLED TO
REASONABLE ATTORNEYS’ FEES, IN ADDITION TO ANY OTHER RELIEF TO WHICH THAT PARTY
MAY BE ENTITLED.


G.            SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS FOUND TO BE
ILLEGAL OR UNENFORCEABLE, THE OTHER PROVISIONS SHALL REMAIN EFFECTIVE AND
ENFORCEABLE TO THE GREATEST EXTENT PERMITTED BY LAW.

(Remainder of page intentionally left blank.)

7


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the date first written above.

 

 

CONSULTANT

IKANOS COMMUNICATIONS, INC.

 

 

/s/ Rajesh Vashist

 

By:

/s/ G. Venkatesh

 

Name: Rajesh Vashist

 

Name: G. Venkatesh

 

 

Title: Executive Chairman of the Board of

 

 

Directors of Ikanos Communications, Inc.

 

 

 

 

Address for Notice:

 

 

 

 

 

 

 

 

 

 

 

 

 

8


--------------------------------------------------------------------------------


EXHIBIT A

Services and Compensation


1.               CONTACT.  CONSULTANT’S PRINCIPAL COMPANY CONTACTS:

Name: G. Venkatesh, Dan Atler and Nick Shamlou


2.               SERVICES.  THE SERVICES SHALL INCLUDE, BUT SHALL NOT BE LIMITED
TO, THE FOLLOWING:

Consultant will provide consulting and advisory services relating to matters and
projects or work in process that had been within the Consultant’s areas of
responsibility while he served as Chief Executive Officer of the Company,
including, without limitation, such appropriate tasks as the Company’s Board of
Directors (the “Board”) may request as necessary and appropriate to assist his
successor to transition into the position of the Company’s Chief Executive
Officer and traveling to key customers of the Company.  Consultant will be
required to provide twenty (20) hours per week in Services under this Agreement.


3.               COMPENSATION.

A.    Consultant’s stock option to purchase 175,483 shares of Company common
stock granted on March 10, 2004 under the Company’s 1999 Stock Plan (the
“Option”) will immediately vest and become exercisable as to the 100% of the
unvested shares subject thereto, after taking into account any acceleration of
vesting under the Employment Agreement upon the date the Separation Agreement
becomes effective.  The acceleration of vesting provided for under this Section
3.A. will occur on the date the Separation Agreement becomes effective and will
not be contingent upon Executive providing Services under the Agreement;
provided, however, that nothing in this Section 3.A. or otherwise will prevent
the Company from seeking damages or any other remedy pursuant to law or equity
for any breach by Consultant of this Agreement or otherwise failing to provide
Services.

B.    Consult will receive Company-paid coverage for Consultant and Consultant’s
eligible dependents under the Company’s Benefit Plans (as defined in the
Employment Agreement) until the termination of this Agreement (as determined
under Section 6 of this Agreement).

C.    The Company will reimburse Consultant for all reasonable expenses incurred
by Consultant in performing the Services pursuant to this Agreement, if
Consultant receives written consent from an authorized agent of the Company
prior to incurring such expenses and submits receipts for such expenses to the
Company in accordance with Company policy.


--------------------------------------------------------------------------------